SENTELLE, Circuit Judge, joined by SILBERMAN, WILLIAMS, and D.H. GINSBURG, Circuit Judges,
dissenting from the denial of en banc:
While I question the decision of this Court to deny en banc review of the merits of this case, I will not at this time publish a separate statement of the reasons in dissent. I take this tack because in my view our jurisdiction over the case is questionable for the reasons set forth in appellant’s suggestion of mootness. Therefore, pending decision of the mootness motion, I simply reserve my right to file a dissenting opinion on the merits should the final mandate in this case ever issue. That is, I withhold my dissent at present in view of the possibility that the panel opinion may be vacated under United States v. Munsingwear, 340 U.S. 36, 71 S.Ct. 104, 95 L.Ed. 36 (1950), and my need to dissent be erased. However, should the en banc Court determine this matter not to be moot, and should the panel decision stand and the mandate issue, I view it as likely that I will at that time find it necessary to file my separate dissent from the denial of en banc review on the merits.